DISMISS; Opinion Filed April 2, 2013.




                                         S  In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                      No. 05-13-00147-CR

                                 GARY ISAAC, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F00-00858-N

                               MEMORANDUM OPINION
                         Before Justices Bridges, FitzGerald, and Myers
                                   Opinion by Justice Myers
       Gary Isaac was convicted of injury to a child in 2001 and sentenced to forty years’

imprisonment. The conviction was affirmed on direct appeal. Isaac v. State, No. 05-01-01769-

CR (Tex. App.–Dallas 2003, pet. ref’d). On August 22, 2002, the trial judge entered a nunc pro

tunc order deleting the sex offender registration requirement from the judgment and giving

appellant additional back time credit. In 2012, appellant filed a motion to modify the judgment

seeking to delete a deadly weapon finding, which appellant asserts was added to the judgment by

the August 22, 2002 nunc pro tunc order. Although the trial court has not ruled on appellant’s

motion, appellant filed a notice of appeal that indicates he is giving the notice “only in the event

a final [judgment] is ordered in this action, and when no order to reform [judgment] is ordered or

when an appointment of counsel is made.” Appellant did not file a response to our letter

questioning our jurisdiction over the appeal. We conclude we lack jurisdiction over the appeal.
       “Jurisdiction concerns the power of a court to hear and determine a case.” Olivo v. State,

918 S.W.2d 519, 522 (Tex. Crim. App. 1996). The jurisdiction of an appellate court must be

legally invoked, and, if not, the power of the court to act is as absent as if it did not exist. See id.

at 523. As a general rule, an appellate court may consider appeals by criminal defendants only

after conviction. Wright v. State, 969 S.W.2d 588, 589 (Tex. App.–Dallas 1998, no pet.). A

court of appeals has no jurisdiction over an appeal absent a written judgment or other appealable

order. See Nikrasch v. State, 698 S.W.2d 443, 450 (Tex. App.–Dallas 1985, no pet.).

       In this case, there is no order ruling on appellant’s motion for nunc pro tunc judgment.

Accordingly, we have no jurisdiction over the appeal. See id.

       We dismiss the appeal for want of jurisdiction.




                                                       /Lana Myers/
                                                       LANA MYERS
                                                       JUSTICE


Do No Publish
TEX. R. APP. P. 47
130147F.U05




                                                 –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

GARY ISAAC, Appellant                                 On Appeal from the 195th Judicial District
                                                      Court, Dallas County, Texas
No. 05-13-00147-CR         V.                         Trial Court Cause No. F00-00858-N.
                                                      Opinion delivered by Justice Myers,
THE STATE OF TEXAS, Appellee                          Justices Bridges and FitzGerald
                                                      participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 2nd day of April, 2013.




                                                      /Lana Myers/
                                                      LANA MYERS
                                                      JUSTICE




                                                –3–